NIX, Chief Justice,
dissenting.
As stated by the majority opinion, this appeal is in response to a quo warranto and mandamus action commenced by the Attorney General of the Commonwealth and a Petition for Declaratory Judgment instituted by the Court Administrator of Pennsylvania. The underlying question presented by these actions is whether Article V, section 16(b) terminates the appointed term of Justice Stout as a member of this Court. The only factual disagreement I have with the majority opinion is that it states that this Court requested Justice Stout to remove herself from further participation and consideration of matters coming before the Court on or after March 7, 1989. Justice Stout, being aware that there was a disagreement among the members of the Court as to her status on or after March 7, 1989, made the decision that she would not sit or participate in matters until the instant question was finally determined. Any suggestion that that decision was influenced by a direction of this Court or any members thereof is totally without foundation.
Justice Stout was appointed Justice of the Supreme Court of Pennsylvania on February 8,1988, pursuant to Article Y, section 18(b), to fill the vacancy created by the departure of former Justice William D. Hutchinson. The term of the appointment was to extend until the vacancy created by former Justice Hutchinson’s departure was filled by an *591election, pursuant to Article V, section 13(a). That election was initially scheduled to take place in November of 1988, and the appointive term would have ended on the first Monday of January 1989. Thereafter, on October 25, 1988, this Court determined that Article V, section 13, requires that judicial elections can only occur in municipal elections next preceding the commencement of the term of office to be filled. Thus the Hutchinson vacancy is scheduled to be filled at the municipal election in November 1989. As a consequence, the appointive term was extended to the first Monday of January 1990. Sprague v. Casey, 520 Pa. 38, 550 A.2d 184 (1988).
At the outset, it must be emphasized that the issue presented here is clearly distinguishable from the question recently decided by this Court in Gondelman v. Commonwealth, 520 Pa. 451, 554 A.2d 896 (1989). The issue instantly raised is one of first impression. Under Article V, section 15(a), “[t]he regular term of office of justices and judges shall be ten years ...” (emphasis added). Pa. Const. Art. V, § 15(a).1 A justice or judge may secure a regular term either by an election pursuant to section 13(a), or by a retention election pursuant to section 15(b).2 A justice or *592judge is only eligible for a retention election in the first instance at the expiration of the regular term secured pursuant to section 13(a). It is expressly noted that the justice or judge is permitted successive retention terms subject, however, to the retirement requirement of section 15(b).
It is significant to the instant inquiry to note that, as originally drafted, section 13(d) provided for an option for gubernatorial appointment of justices and judges from a list submitted by a Judicial Qualifications Commission.3 Unlike the appointment under section 13(b), Senate confirmation was not required under the proposed section 13(d). Moreover, gubernatorial appointments made pursuant to section 13(d) were for the “regular term” of ten years and were expressly included in the prohibition of section 15(b) requiring retirement upon attaining the age of 70.
The majority completely ignores that the first sentence of section 15(b) expressly enumerates the judicial terms to which that section was intended to apply. Although terms under section 13(a) and (d) were expressly included in sec*593tion 15(b), no mention was made of appointments under section 13(b). The only appointed term mentioned was the ten-year appointed term provided for under section 13(d). This proposed term could also be followed by terms secured by retention elections and the jurist holding such office would have been expressly limited by the mandatory retirement provision of section 16(b). The failure of section 15(b) to mention an appointive term under section 13(b) clearly indicates that the jurist holding such an appointment is not eligible to secure a full ten-year term by a retention election. This intentional omission also strongly suggests that one holding such office pursuant to section 13(b) was never intended to be subjected to the mandatory retirement provisions of section 16(b). It borders on the absurd to argue that an employment commitment for less than two years would implicate the retirement policies of the employer.4 This is particularly true where the judicial pension plan requires ten years of service to vest. It is not a coincidence that a “... regular term of office of justices and judges shall be ten years.” Pa. Const. Art. V, § 15(a). Thus there is no legitimate fiscal concern for excluding appointments made under section 13(b) from the purview of the mandatory retirement provision, section 16(b).5
Article V does not create an impediment precluding further judicial service upon attaining the age of seventy. Thus the reason for imposing mandatory retirement cannot be viewed as precluding individuals from judicial service *594solely because they have reached that age. The obvious purpose of the retention election procedure set forth in section 15(b) and the mandatory retirement requirement of section 16(b) was addressed to the fiscal integrity of the system. The length of the terms and the right to successive terms was intended to create a cadre of career jurists. In such a scheme, it is appropriate to provide retirement provisions for long-term employees. Just as section 15(b) excluded the option of retention election for those appointed under section 13(b) because they were not judges who initially served a regular term, section 16(b) was not intended to apply to judges who were temporarily appointed under section 13(b). In neither case was section 13(b) expressly mentioned, but in both instances the intention to exclude is obvious. The consciousness of a distinction by the drafters of the Article and by the people who adopted it is evidenced by the care taken in limiting section 15(b) which provided for retention terms to succeed justices or judges who served the regular term pursuant to section 13(a) and those justices and judges who served a full ten-year term under the proposed appointment under section 13(d). The exclusion of an appointment under section 13(b) provides the clearest intent that the concepts of retention elections as well as retirement were not intended to apply to a short-term appointment provided for under section 13(b).
Sections 15 and 16 are clearly intended to be complementary. Firing v. Kephart, 466 Pa. 560, 353 A.2d 833 (1976).6 Section 15(a) describes the tenure for “regular terms of office” and subsection (b) delineates the manner by which a justice or judge serving a regular term of office may retain the office. Section 16 complements the preceding provision by providing for the compensation and retirement of justices and judges. Both sections 15 and 16 provide for *595retirement of these judges serving regular terms upon attaining the age of seventy. The express reference to a “regular term of office” in describing the tenure of judges unquestionably reflects the intention to exclude the appointed term provided under section 13(b) from consideration in the context covered under sections 15 and 16.
An interesting wrinkle not touched upon by the majority could render, for practical purposes, the instant dispute moot.7 Under the view set forth in this opinion, which the majority rejects, the provisions of sections 15 and 16 do not pertain to appointments under section 13(b). I, therefore, must conclude that an appointive term under section 13(b) would not qualify the person to serve as a senior judge under section 16(c). Consistency would appear to require the majority to reach the contrary view. Proceeding from their premise that an appointive term under section 13(b) is subject to the mandatory retirement provisions of section 16(b) would necessarily require a conclusion that section 16(c) would be applicable to appointments under section 13(b). Restated, if section 13(b) is subject to mandatory retirement under section 16(b), it would appear reasonable to conclude that such an appointment would also qualify the jurist for senior judge status under section 16(c). If this is the implication of today’s ruling of the majority, then an assignment of Justice Stout as a senior judge serving on this Court during the continuation of the vacancy pursuant to Rule 701 of the Rules of Judicial Administration, Pa.R. J.A. 701(e), would not only be permissible, but also clearly appropriate. If this position is confirmed by the majority, I would be most pleased to comply, pursuant to Rule 701(e).8
*596I therefore conclude that the plain language of Article V refutes the majority’s premise that the mandatory retirement provision of section 16(b) was intended to apply to judges serving an appointed term under section 13(b). Moreover, I am convinced that today’s interpretation by the majority clearly causes the Article to run afoul of the Equal Protection Clause of the federal constitution.
I find it of interest that the majority seeks to find solace in our recent decision in Gondelman, supra. As the author of that opinion, I understood its teaching to be that one cannot be precluded from an employment opportunity based solely upon age unless a rational basis can be provided for such disparate treatment. It being evident that the fiscal integrity of the system is not affected by the age of an appointee under section 13(b), the only other legitimate concern would be its impact upon the integrity of the system.
In Gondelman we noted that the legislature, in adopting section 16(b), relied on the findings set forth by the Judiciary Subcommittee of the Preparatory Committee of The Constitutional Convention, which provided a rational basis for the mandatory retirement provision. The Subcommittee determined that section 16(b) would achieve several important purposes. It would eliminate the unpleasantness of pinpointing and removing individual judges who had aged and become disabled, thereby preventing the harm to the judicial system that could be caused by a few senile judges. At the same time, the provision would allow qualified judges who had attained the age of seventy to continue to serve and be compensated as senior judges on a voluntary *597basis; thus, the continuing problem of court congestion and delay could be alleviated. The Subcommittee also noted that the provision corresponded with a trend towards mandatory retirement in other fields of employment.
Certainly these concerns are rationally related to the goal of providing a competent, effective judiciary, particularly where, as in Gondelman, a ten-year term of office was at issue. See also Malmed v. Thornburgh, 621 F.2d 565 (3d Cir.), cert. denied, 449 U.S. 955, 101 S.Ct. 361, 66 L.Ed.2d 219 (1980). However, no such lengthy period is contemplated here. Instead, we are addressing a term of office which, according to the constitution could last a maximum of two years. Pa. Const. Art. V, § 13(b). Therefore, the concerns which are reasonable in consideration of the ten-year term of office, which has no method of interim evaluation, become irrelevant where a maximum of two years of service is contemplated.
Justice Stout was appointed pursuant to section 13(b), which provides that all appointed jurists be confirmed by the State Senate after a determination of the appointee’s fitness for office.9 This confirmation process certified her competence for the position at the time of the appointment in February 1988. Clearly the effects of increased age could not be expected to diminish the ability of Justicé Stout, or any other appointed member of the bench, during a period of less than two years. Indeed, there has been no suggestion that Justice Stout is now, or will become in the next year, any less competent than she was one year ago. The confirmation process adequately provides a means by which the competence of an appointed jurist can be evaluated. The integrity of the judiciary is in no way compromised by permitting a person over the age of 70 to serve an appointive term to fill a vacancy. Thus the concerns recog*598nized as valid in Gondelman are absent when an appointment is confirmed by the Senate.
The instant interpretation by the majority which would preclude judicial service for a limited period of time following the appointment process would be clearly discriminatory and without any rational foundation. The majority fails to offer an alternative rational basis for requiring jurists appointed under section 13(b) to adhere to the mandatory retirement provision. Absent that rational basis, the failure to distinguish between appointed and elected jurists with respect to section 16(b) is a purely discriminatory classification based on age, and is therefore unconstitutional.10
The great tragedy, however, in the majority’s decision, is its negative impact on our judicial system. Many highly qualified former judges who have surpassed the age of seventy are, by the majority’s decision, prevented from filling vacancies in our court system on an interim basis. Clearly the preclusion of service by judges over seventy is not absolute; senior judge status is expressly permitted by section 16(c). Nevertheless, the majority’s decision prevents a retired judge from serving an appointed term of not more than two years, thereby depriving our courts of a valuable resource. Tragically, this misreading of Article V denies our system the availability of former jurists whose abilities and qualifications on the bench have been proven. The limited duration of the appointments under 13(b), by its nature, makes it inefficient for service by individuals without prior judicial experience. Unless that individual is seeking a subsequent regular term, his service during the vacancy is little more than that of a caretaker. If judges *599appointed under section 13(b) are not forced to retire at age seventy, the incumbent jurist would also be available to fill the vacancy occurring in his own regular term. This latter possibility would be the most efficient and the fairest way to proceed. The appointment process would provide a means for satisfying the Gondelman concerns and would permit a competent and productive jurist to continue his service uninterrupted until the successor is duly elected. This is particularly true in those vacancies that are for periods of less than one year.
If there is a sadness to today’s decision, it is that this Court, which traces its existence back to 1681, has only had two female justices, both of whom assumed office by appointment to fill a vacancy. This sorry record of participation by the distaff members of our Commonwealth reflects one type of discrimination. Unfortunately Justice Stout was denied the opportunity even to complete this limited participation as a member of this Court because of an additional type of discrimination, age discrimination.
I therefore register a most vociferous dissent.
FLAHERTY, J., joins in this opinion.

. Article V, section 15(a) provides in pertinent part:
(a) The regular term of office of justices and judges shall be ten years and the regular term of office for judges of the municipal court and traffic court in the City of Philadelphia and of justices of the peace shall be six years. The tenure of any justice or judge shall not be affected by changes in judicial districts or by reduction in the number of judges.


. Article V, section 15(b) provides in pertinent part:
(b) A justice or judge elected under section thirteen (a), appointed under section thirteen (d) or retained under this section fifteen (b) may file a declaration of candidacy for retention election with the officer of the Commonwealth who under law shall have supervision over elections on or before the first Monday of January of the year preceding the year in which his term of office expires. If no declaration is filed, a vacancy shall exist upon the expiration of the term of office of such justice or judge, to be filled by election under section thirteen (a) or by appointment under section thirteen (d) if applicable. If a justice or judge files a declaration, his name shall be submitted to the electors without party designation, on a separate judicial ballot or in a separate column on voting machines, at the municipal election immediately preceding the expiration of the *592term of office of the justice or judge, to determine only the question whether he shall be retained in office. If a majority is against retention, a vacancy shall exist upon the expiration of his term of office, to be filled by appointment under section thirteen (b) or under section thirteen (d) if applicable. If a majority favors retention, the justice or judge shall serve for the regular term of office provided herein, unless sooner removed or retired. At the expiration of each term a justice or judge shall be eligible for retention as provided herein, subject only to the retirement provisions of this article.


. Proposed Article V, section 13(d), provided in pertinent part:
(d) At the primary election in 1969, the electors of the Commonwealth may elect to have the justices and judges of the Supreme, Superior, Commonwealth and all other statewide courts appointed by the Governor from a list of persons qualified for the offices submitted to him by the Judicial Qualifications Commission. If a majority vote of those voting on the question is in favor of this method of appointment, then whenever any vacancy occurs thereafter for any reason in such court, the Governor shall fill the vacancy by appointment in the manner prescribed in this subsection. Such appointment shall not require the consent of the Senate. The question of appointing justices and judges under section 13(d)
was submitted to the voters of this Commonwealth at the primary election on May 20, 1969, and was rejected.


. Under the language of section 13(b) the vacancy to be filled by appointment could not extend beyond two years. Even with the extension in the instance of Justice Stout’s appointive term, the period of time would be less than two years. The seat in question will be filled pursuant to section 13(a) on the first Monday of January 1990. Since the date of Justice Stout’s appointment was February 8, 1988, the amended term would have consisted of twenty-two months.


. At the time of her appointment to the bench of this Court, Justice Stout was serving a ten-year retention term on the Court of Common Pleas which commenced on the first Monday of January 1980. Claim to her present seat is not predicated upon her previous election and retention elections, but rather as a result of an appointment pursuant to Article V, section 13(b).
There is no dispute that the retention term of office on the Court of Common Pleas would have terminated on her seventieth birthday.


. The majority, in its opinion, acknowledges and accepts the language in Firing v. Kephart, 466 Pa. 560, 353 A.2d 833 (1976), which stresses that Section 15(b) provides a clear guide to the meaning and application of section 16(b).” Firing, supra, 466 Pa. at 568, 353 A.2d at 837; see In Re Matter of Madam Justice Juanita Kidd Stout, at 494 (1989). Having acknowledged the existence of the signpost, the majority inexplicably fails to follow the direction provided.


. This course of action would not eliminate the constitutional problems raised by the decision of the majority, it would, however, permit Justice Stout to continue her service on this bench until the vacancy is filled pursuant to section 13(a).


. As a result of her service on the court of common pleas, having served a full term and two retention terms, she would undoubtedly be entitled to senior judge service on the court of common pleas. We have also, on occasion, permitted a jurist to serve on a bench higher than the bench from which they retired. However, this Court has never attempted to exercise the authority to appoint a former or *596retired judge to the Supreme Court. In view of the administrative responsibilities entrusted to this Court by section 10 of the Article and its role as the final arbiter of the law in this Commonwealth, it was deemed appropriate for the Court itself to refrain from making such appointments. However, if the majority's view is now the law, the constitution has authorized such appointments and, therefore, the prior hesitancy in making such an appointment is no longer valid. This is particularly true since the person appointed has served on this Court. The exercise of the power in this instance would only continue that service on the Court for the full intended appointive term.


. Initially section 13(b) provided for this confirmation process except when the Senate was not in session. This section has since been amended to require advice and consent to all judicial appointments. Pa. Const. Art. V, § 13(b) (1969), as amended May 20, 1975, May 16, 1978, and November 6, 1979. (Supp. 1988-1989).


. It is to be emphasized that the question is not whether the Equal Protection Clause confers a greater right upon an appointed judge than upon an elected or retained judge. The core of the Equal Protection argument is that, in the case of judicial service pursuant appointment under section 13(b), there is no rational basis for foreclosing that opportunity to an individual solely because he has attained the age of 70. The mere fact that we preclude judges from further service under regular elective terms beyond the age of 70 does not justify refusing to permit a judge appointed to fill a vacancy where the only reason for that refusal is the fact of age.